DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claims do not describe what local matrix L or matrix P.  It is not clear what said matrices represent, how they are estimated, nor what the dimensions or elements of said matrices comprise. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claimed invention is directed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burg, “The Relationship Between Maximum Entropy Spectra and Maximum Likelihood Spectra”, Geophysics, Vol 37, No. 2 (April 1972), P. 375-376 in view of Hsu et al, “Application of the maximum-likelihood method (MLM) for sonic velocity logging”, Geophysics, Vol 51, No. 3 (March 1986); P. 780-787.
With respect to claim 1, Burg teaches using a nonstationary predictive error filtering (PEF) (pg 375, Col 2, lines 8-9) inversion on the transformed FWS data to estimate local matrix L (pg 375, Col 2, lines 1-3) and matrix P (Pg 376, Col 1, lines 1-4); calculating an inverse covariance matrix based on the estimated local matrix L and matrix P (pg 376, Col 1, lines 11-14); and obtaining a nonstationary maximum likelihood method (MLM) spectra based on the inverse covariance matrix (pg 376, Col 1, lines 20-22).  However, it does not teach receiving full waveform sonic (FWS) data; and performing frequency-spatial (FX) transform on the FWS data.
Hsu teaches receiving full waveform sonic (FWS) data (pg 781, Col 2, lines 5-6); and performing frequency-spatial (FX) transform on the FWS data (pg 781, Col 2, lines 22-27; pg 782, Col 2, lines 20-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burgh with the sonic data of Hsu since such a modification would have allowed it to be used in real-world situations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the frequency-spatial transform of Hsu since such a modification would have allowed the method to be performed in domain where it would require fewer computational resources to produce results.  
With respect to claim 2, Burg teaches obtaining a nonstationary maximum entropy method (MEM) spectra based on the estimated local matrix L and matrix P (pg 376, Col 2, lines 16-18).
With respect to claim 3, Burg teaches the invention as discussed above.  However, it does not teach the FWS data are sonic waveforms recorded by a receiver array, and the sonic waveforms are excited by a transmitter and propagate along a borehole on a hydrocarbon reservoir.
Hsu teaches the FWS data are sonic waveforms recorded by a receiver array (pg 780, Col 1, line 8; pg 781, Col 2, lines 5-6), and the sonic waveforms are excited by a transmitter (pg 780, Col 1, lines 6-7) and propagate along a borehole on a hydrocarbon reservoir (pg 780, Col 1, line 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the sonic data of Hsu since such a modification would have allowed for it to be used in borehole situations.  
With regards to claim 4, Burg teaches the invention as discussed above.  However, it does not teach estimating petrophysical properties of a borehole region based on the nonstationary MLM spectra.
Hsu teaches estimating petrophysical properties of a borehole region based on the nonstationary MLM spectra (pg 785, Col 1, line 3 – pg 787, Col 1, line 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the properties estimation of Hsu since such a modification would have allowed for an accurate subsurface map to be obtained. 
With regards to claim 5, Burg teaches the inverse covariance matrix is calculated using Burg’s equation (pg 376, Col 1, lines 11-14).
With regards to claim 6, Burg teaches the nonstationary PEF inversion is performed in FX domain (Eqn 4).
With regards to claim 7, Burg teaches the invention as discussed above.  However, it does not teach the FX transform is one dimensional (1D) Fourier transform; and the nonstationary MLM spectra is obtained independent of linear moveout (LMO) correction.
Hsu teaches the FX transform is one dimensional (1D) Fourier transform (pg 781, Col 2, lines 22-27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the Fourier transform of Hsu since it would utilize a well-known mathematical concept to perform a transform of the data into a more easily manipulated data domain.  
While Burg does not specifically teach the nonstationary MLM spectra is obtained independent of linear moveout (LMO) correction, the discussion of the MLM and MEM spectra calculations makes no mention of requiring linear moveout (LMO) correction.  Therefore one of ordinary skill in the art would have recognized that linear moveout (LMO) correction is not a requirement of the method and that the spectra may be calculated independent of linear moveout (LMO) correction.  

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Hsu, and further in view of Assous (2018/0196156).
With respect to claim 8, Burg teaches using a nonstationary predictive error filtering (PEF) (pg 375, Col 2, lines 8-9) inversion on the transformed FWS data to estimate local matrix L (pg 375, Col 2, lines 1-3) and matrix P (Pg 376, Col 1, lines 1-4); calculating an inverse covariance matrix based on the estimated local matrix L and matrix P (pg 376, Col 1, lines 11-14); and obtaining a nonstationary maximum likelihood method (MLM) spectra based on the inverse covariance matrix (pg 376, Col 1, lines 20-22).  However, it does not teach performing the method a device comprising a memory and a processor; receiving full waveform sonic (FWS) data; and performing frequency-spatial (FX) transform on the FWS data.
Assous teaches performing methods including MLM computations on a device comprising a memory ([0113], line 2) and a processor ([0114], lines 1-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg to be performed on the device of Assous since such a modification would have allowed it to be performed faster and with more accuracy.
Hsu teaches receiving full waveform sonic (FWS) data (pg 781, Col 2, lines 5-6); and performing frequency-spatial (FX) transform on the FWS data (pg 781, Col 2, lines 22-27; pg 782, Col 2, lines 20-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burgh with the sonic data of Hsu since such a modification would have allowed it to be used in real-world situations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the frequency-spatial transform of Hsu since such a modification would have allowed the method to be performed in domain where it would require fewer computational resources to produce results.  
With respect to claim 15, Burg teaches using a nonstationary predictive error filtering (PEF) (pg 375, Col 2, lines 8-9) inversion on the transformed FWS data to estimate local matrix L (pg 375, Col 2, lines 1-3) and matrix P (Pg 376, Col 1, lines 1-4); calculating an inverse covariance matrix based on the estimated local matrix L and matrix P (pg 376, Col 1, lines 11-14); and obtaining a nonstationary maximum likelihood method (MLM) spectra based on the inverse covariance matrix (pg 376, Col 1, lines 20-22).  However, it does not teach embodying the method on a non-transitory computer-readable medium; receiving full waveform sonic (FWS) data; and performing frequency-spatial (FX) transform on the FWS data.
Assous teaches embodying the method on a non-transitory computer-readable medium ([0014], lines 5-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg to be embodied on the computer-readable medium of Assous since such a modification would have allowed it to be performed on one or more computers.
Hsu teaches receiving full waveform sonic (FWS) data (pg 781, Col 2, lines 5-6); and performing frequency-spatial (FX) transform on the FWS data (pg 781, Col 2, lines 22-27; pg 782, Col 2, lines 20-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burgh with the sonic data of Hsu since such a modification would have allowed it to be used in real-world situations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the frequency-spatial transform of Hsu since such a modification would have allowed the method to be performed in domain where it would require fewer computational resources to produce results.  
With respect to claims 9 and 16, Burg teaches obtaining a nonstationary maximum entropy method (MEM) spectra based on the estimated local matrix L and matrix P (pg 376, Col 2, lines 16-18).
With respect to claims 10 and 17, Burg teaches the invention as discussed above.  However, it does not teach the FWS data are sonic waveforms recorded by a receiver array, and the sonic waveforms are excited by a transmitter and propagate along a borehole on a hydrocarbon reservoir.
Hsu teaches the FWS data are sonic waveforms recorded by a receiver array (pg 780, Col 1, line 8; pg 781, Col 2, lines 5-6), and the sonic waveforms are excited by a transmitter (pg 780, Col 1, lines 6-7) and propagate along a borehole on a hydrocarbon reservoir (pg 780, Col 1, line 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the sonic data of Hsu since such a modification would have allowed for it to be used in borehole situations.  
With regards to claims 11 and 18, Burg teaches the invention as discussed above.  However, it does not teach estimating petrophysical properties of a borehole region based on the nonstationary MLM spectra.
Hsu teaches estimating petrophysical properties of a borehole region based on the nonstationary MLM spectra (pg 785, Col 1, line 3 – pg 787, Col 1, line 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the properties estimation of Hsu since such a modification would have allowed for an accurate subsurface map to be obtained. 
With regards to claims 12 and 19, Burg teaches the inverse covariance matrix is calculated using Burg’s equation (pg 376, Col 1, lines 11-14).
With regards to claims 13 and 20, Burg teaches the nonstationary PEF inversion is performed in FX domain (Eqn 4).
With regards to claim 14, Burg teaches the invention as discussed above.  However, it does not teach the FX transform is one dimensional (1D) Fourier transform; and the nonstationary MLM spectra is obtained independent of linear moveout (LMO) correction.
Hsu teaches the FX transform is one dimensional (1D) Fourier transform (pg 781, Col 2, lines 22-27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burg with the Fourier transform of Hsu since it would utilize a well-known mathematical concept to perform a transform of the data into a more easily manipulated data domain.  
While Burg does not specifically teach the nonstationary MLM spectra is obtained independent of linear moveout (LMO) correction, the discussion of the MLM and MEM spectra calculations makes no mention of requiring linear moveout (LMO) correction.  Therefore one of ordinary skill in the art would have recognized that linear moveout (LMO) correction is not a requirement of the method and that the spectra may be calculated independent of linear moveout (LMO) correction.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645